DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 03/07/2022, with respect to the rejections of claims 1-2, 4-8, and 10-12 under 35 U.S.C. 103 as being unpatentable over Patel et al., (International Publication Number: WO 2017/011079 A1), in view of Yasukawa et al., (Pub. No.: US 2017/0347394 A1), and the rejections of claims 3, 9, 13, and 14 under 35 U.S.C. 103 as being unpatentable over Patel et al., (International Publication Number: WO 2017/011079 A1), and Yasukawa et al., (Pub. No.: US 2017/0347394 A1), in view of (3GPP TSG-RAN WG2 Meeting #99, Berlin, Germany, 21st-25th August 2017, R2-1708511, Title: Consideration on short TTI based PC5 operation, Source: ZTE, Agenda item: 9.10.4)  have been fully considered and are persuasive.  Therefore, the non-final rejection dated 12/07/2021 has been withdrawn.
  
Allowable Subject Matter
Claims 1, 5-7, and 11-20 (now 1-14) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the inclusions/amendments of the limitations in claims 1 and 7 which are not found in cited references.  Further, the prior arts on record do not suggest following:
setting, by the UE, a length of a feedback signal for the RX data based on the CBR and the RSRP, wherein the feedback signal is a Hybrid Automatic Repeat Request (HARQ) Acknowledgement (ACK) signal and/or a HARQ Negative ACK (NACK) signal for the RX data, wherein the length is selected from a first length group or a second length group based on the CBR, and the first length group is selected for the CBR having a busy ratio greater than a pre-determined threshold;”
	Thus, the claims being interpreted considering applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463